DETAILED ACTION
This office action is a response to the after final amendment filed under the After Final Consideration Pilot Program 2.0 filed on May 27, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on May 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,841,054 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 6-16, filed May 27, 2022, with respect to the rejection of Claims 3-6, 8-15 and 19-21 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 3-6, 8-15 and 19-21 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 3-6, 8-15 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on May 27, 2022 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Chae et al. (US 2018/0132254), ZTE (“Control Channel Design for D2D Link”), Kim et al. (US 2017/0245313) and Chae et al. (US 2016/0249355).

Prior art reference Chae’254 is directed to a method for a first terminal transmitting/receiving a D2D signal in a wireless communication system, the method for transmitting/receiving a D2D signal comprising the steps of: receiving a D2D control signal transmitted by a second terminal; determining a priority of the second terminal through the D2D control signal; and if the priority of the second terminal is higher than a priority of the first terminal, and if resource regions overlap, the resource regions being indicated by a D2D control signal transmitted by the first terminal and the D2D control signal transmitted by the second terminal respectively, then then the first terminal performing protection of the resource region indicated by the D2D control signal of the second terminal (Chae’254 Abstract; Figure 2-5 and 12; Paragraph [0063-0083, 0121 and 0136-0143]).
Prior art reference ZTE is directed to control channel design for D2D link. ZTE discloses multiplexing of control signaling into a data channel including uplink control information piggybacking (ZTE Section 1-3).
Prior art reference Kim is directed to a method for transmitting and receiving data in a wireless communication system supporting device-to-device (D2D) communication. The method performed by a first terminal comprises the steps of: receiving, from a base station, a resource pool for use in D2D communication, the resource pool including at least one of a scheduling assignment (SA) resource pool indicating a resource region where SA is transmitted, and a data resource pool indicating a resource region where D2D data are transmitted; transmitting SA including information relating to D2D data transmission, to a second terminal through the SA resource pool; and transmitting D2D data to the second terminal (Kim Abstract; Paragraph [0001-0020, 0928 and 1407-1425]).
Prior art reference Chae’355 is directed to a method for transmission and reception of a device-to-device (D2D) signal by a terminal in a wireless communication system. The method for transmission and reception of a D2D signal, according to an embodiment of the present invention, comprises the steps of: receiving a scheduling assignment comprising a resources pattern for transmission (RPT); and receiving a D2D signal in a subframe indicated in the RPT, wherein each bit of the RPT indicates whether or not the D2D signal is permitted to be transmitted in the subframe within a scheduling assignment period, and wherein, if the number of the subframes comprised in the scheduling assignment period is greater than the number of the bits of the RPT, at least one bit of the RPT indicates whether or not the D2D signal is permitted to be transmitted in two or more subframes (Chae’355 Abstract; Paragraph [0001-0022 and 0150]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “...receive a device-to-device communication (D2D) control information and data corresponding to the D2D control information by using a D2D physical control channel and a D2D physical data channel multiplexed with the D2D physical control channel using at least one of frequency multiplexing and time multiplexing, in a unit resource constituting a radio resource; and a control unit configured to obtain the data based on the D2D control information, wherein the reception unit receives, in the unit resource, a reference signal time-multiplexed with the D2D physical control channel and the D2D physical data channel, and wherein the D2D control information is one of first control information that includes information related to a radio resource in a time axis and a frequency axis to which the data is allocated, and second control information that does not include information related to the radio resource, and the control unit obtains the data using the second control information.”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414